Citation Nr: 1117454	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-05 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1943 to February 1946, from February 1947 to August 1947, from October 1948 to October 1952, and from January 1956 to December 1959. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 1981 rating decision, the RO denied a claim of entitlement to service connection for tinnitus, and the Veteran was informed of this fact in an August 1981 letter.

2.  The evidence associated with the claims file subsequent to the July 1981 rating decision, by itself, or in conjunction with the previously considered evidence, relates to an established fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.   






CONCLUSIONS OF LAW

1.  The July 1981 rating decision which denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the July 1981 rating decision is new and material and the requirements to reopen the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

The Veteran is claiming service connection for tinnitus as a result of his time in service.  Service connection for tinnitus was denied in a July 1981 rating decision.  Although the RO did not provide a specific reason as to why the claim was denied,   at that time, the evidence of record showed that in a June 1981 private treatment record, the Veteran complained of tinnitus, specifically, ringing in his ears since January of 1981.  Further, service treatment records do not demonstrate that the Veteran reported experiencing tinnitus, nor is a diagnosis noted in the records.  The Veteran was provided notice of this decision in early August 1981; however, he did not file an appeal and the decision became final.  See 38 C.F.R. § 7105.  In July 2004, he requested that his claim be reopened; such request was denied by the RO in July 2005 rating decision.  In this decision, the RO noted that the Veteran was denied service connection for tinnitus in the July 1981 decision because there was no evidence of hearing loss.  Moreover, the RO did not reopen the claim, indicating, that the newly submitted evidence was not material, as it does not show that tinnitus was incurred in or aggravated by service.  

As a general rule, a claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  With respect to new and material evidence claims, "new" evidence is defined as evidence not previously submitted to agency decision-makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record.   

Upon review of the record, the Board finds that the evidence received since the July 1981 rating decision is new and material.  In a June 2007 VA outpatient treatment record, the Veteran reported that he had experienced tinnitus since 1947, indicating that he was discharged from service "for the ringing and dizziness."  During a March 2009 VA examination, the Veteran reported that his tinnitus became evidence in 1947, while working on the flight line during service.  He also indicated that he did not utilize hearing protection in service.  He further noted that his symptoms included ringing in his ears, worse in his left ear.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (as to tinnitus, lay statements regarding continuity of symptomatology represent competent evidence).  These statements regarding in-service incurrence were not of record at the time of the July 1981 rating decision and relate to an unestablished fact.  Thus, the claim is reopened.  38 U.S.C.A. § 5108.  

The Board notes that the duty to notify and assist with regard to the issue of whether new and material evidence has been received has been met to the extent necessary to reopen the claim, such that any deficiency in this regard is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened; the appeal is granted to this extent only.


REMAND

The Veteran contends that his tinnitus is due to noise exposure in service, specifically due to working on a flight line, including being exposed to propeller driven aircraft.  Service treatment records are negative for complaints, treatment, or a diagnosis of tinnitus.  Post-service treatment records include a June 1981 private treatment record demonstrating that the Veteran reported ringing in his ears since January 1981.  A June 2007 VA outpatient treatment record shows the Veteran reported that he has experienced tinnitus since 1947, indicating that he was discharged from service "for the ringing and dizziness."  

The report of a March 2009 VA examination includes the Veteran's report that his tinnitus became evident in 1947, while working on the flight line during service; the Veteran indicated that hearing protection was not utilized.  He also noted that his symptoms included ringing in his ears, worse in his left ear.  However, upon examination, the examiner noted that the Veteran did not report any tinnitus, indicating that there is no diagnosis because the condition resolved.  The Board finds this examination to be inadequate, as the Veteran clearly reported that he currently experienced ringing in his ears, while the examiner concluded that there is no diagnosis because the condition resolved itself.  As such, another examination is necessary to clarify whether there is a current diagnosis of tinnitus, as well as an opinion as to whether it is related to service, including whether it is related to noise exposure in service.  See Charles v. Principi, supra.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a new medical examination is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, in an April 2006 statement, the Veteran requested assistance with obtaining his medical records dated in 1947 from the Naval hospital in Oakland, California, where he reportedly was treated when he was discharged from service.  He further reported that the records show that he was treated for severe ringing in his left ear due to his exposure to propeller driven aircraft, while serving in Attack Squadron 20. There has been no attempt to obtain those records.  To fulfill the duty to assist, the AMC/RO should request medical records from the Oakland Naval Hospital dated in 1947.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and request that he provide the address of the hospital identified in the April 2006 statement.  The RO/AMC should then contact the service department (e.g., the National Personnel Records Center), request corresponding records, and associate any received records with the claims file.  If the records are unavailable, the RO/AMC should document this in the Veteran's claims file, and inform the Veteran of this fact.   

2.  Thereafter, schedule the Veteran for an appropriate VA ear examination in order to determine the current nature and likely etiology of his tinnitus.  The claims folder should be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, particularly post-service treatment records, including the March 2009 VA audiometric examination, and all lay statements.  Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed tinnitus is related to noise exposure in service?  A complete rationale for any opinion expressed must be provided in a typewritten report.  

3.  Thereafter, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


